693 So.2d 787 (1997)
STATE ex rel. Jimmie Ray BERRY
v.
STATE of Louisiana.
No. 96-KH-0367.
Supreme Court of Louisiana.
May 16, 1997.
Writ granted; case remanded for resentencing. The district judge erred in imposing two sentences enhanced under R.S. 15:529.1 when the two convictions arose from a single criminal episode and were entered on the same day. See State ex rel. Porter v. Butler, 573 So.2d 1106, 1109 (La.1991); State v. Sherer, 411 So.2d 1050, 1057 (La.1982).
VICTORY, TRAYLOR and KNOLL, JJ., would grant and docket to reconsider State ex rel. Porter v. Butler.
CALOGERO, C.J., not on panel.